        Case 2:20-cv-02238-HLT-ADM Document 17 Filed 05/14/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 Jackie Taylor et al.

              Plaintiffs,

   v.                                                 Case No. 2:20-cv-02238-HLT-ADM

 Jay Allen M.D. et al.

              Defendants.


MOTION BY THE AMERICAN CIVIL LIBERTIES UNION OF KANSAS FOR LEAVE
     TO FILE BRIEF AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS

        In accordance with Local Rule 7.1, the American Civil Liberties Union of Kansas

(“ACLU-KS”) requests leave to file the attached amicus curiae brief in support of Plaintiffs.

Plaintiffs have consented to the filing of the brief; Defendants have not informed amicus of their

position.

   ACLU-KS is a non-profit and non-partisan organization dedicated to preserving and

advancing the civil rights and legal freedoms of Kansans guaranteed by the United States

Constitution and the Bill of Rights. ACLU-KS has approximately 9,000 members in Kansas

including several in Linn County.

   As the attached brief explains, Linn County’s May 1, 2020 order violates the Fourth

Amendment of the U.S. Constitution. For the foregoing reasons, the proposed amicus

respectfully requests that the Court grant this motion to file the attached amicus brief.


Dated: May 14, 2020




                                                  1
      Case 2:20-cv-02238-HLT-ADM Document 17 Filed 05/14/20 Page 2 of 2




                                                  Respectfully Submitted,

                                                  ACLU FOUNDATION OF KANSAS

                                                  /s/ Lauren Bonds______
                                                  LAUREN BONDS, KS Sup. Ct. No. 27807
                                                  ZAL K. SHROFF, KS Sup. Ct. No. 28013
                                                  ACLU FOUNDATION OF KANSAS
                                                  6701 W. 64th St., Suite 210
                                                  Overland Park, KS 66202
                                                  Phone: (913) 490-4110
                                                  Fax: (913) 490-4119
                                                  lbonds@aclukansas.org
                                                  zshroff@aclukansas.org
                                                  Counsel for Amicus Curiae

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the
Court using the CM/ECF system, on this 14th day of May, 2020, which will send a notice of
electronic filing to all attorneys of record.
                                                   /s/ Zal K. Shroff
                                                   Zal K. Shroff




                                              2
